DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: calculator, subtractor in claim 1, collision detector in claim 2, acquirer and selector in Claim 5 (first instances).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Each element above will be interpreted as functional software modules stored on and executed by a controller as described in par. 0015 and Fig. 2 of applicant’s specification, or equivalents. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 6, The term “extremely low speed” is a relative term which renders the claim indefinite. The term “extremely low speed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant’s discussion of operating the gripper at an extremely low speed in par. 0036 of applicant’s specification does not provide a definition for the meaning of the term in the claims. For examining purposes, the scope of the limitation in Claim 6 will be broadly interpreted as any movement of the gripper not described as high speed.
	Regarding Claim 7, The term “high acceleration/deceleration” is a relative term which renders the claim indefinite. The term “high acceleration/deceleration” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant’s discussion of operating the robot at high acceleration/deceleration in par. 0044 of applicant’s specification does not provide a definition for the meaning of the term in the claims. For examining purposes, high acceleration/deceleration is interpreted to encompass any acceleration or deceleration not described as low or no acceleration or deceleration. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1-5, 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuelai et al (US 20150328771)
	Regarding Claim 1, Yuelai teaches a picking apparatus (see at least Fig. 1A-1B), comprising: 
	a gripper configured to pick and grip an object to be conveyed (see at least hand 27 in par. 0041 and Fig. 1A-1B) 
	5an arm configured to move the gripper and cause the gripper to convey the object to be conveyed (see at least robot 20 in par. 0041 and Fig. 1A-1B); 
	a detector attached to the arm and configured to sense a force applied to the gripper (see at least force sensor 21 detecting a force applied to the robot in par. 0047 and Fig. 1A-1B); and 
	a control unit configured to control an operation of the gripper and the arm (see at least controller 50 in par. 0045 and Fig. 2), 
	10wherein the control unit includes a calculator configured to calculate a gravitational force and an inertial force applied to the gripper when the gripper grips and moves the object to be conveyed using an arithmetic expression including a coefficient determined in accordance with a mass of the object to be conveyed (see at least controller calculating force and torque applied to the robot by a gravity force and inertial force applied to the workpiece using workpiece parameters including mass, center of mass, and inertia matrix of workpiece in par. 0048). Note using an arithmetic expression is inherent to making such a calculation.
	a subtractor configured to subtract the mass and the inertial force calculated by 15the calculator from a force applied to the gripper sensed by the detector (see at least  external force calculation unit determining external force by subtracting force and torque cause by gravity and inertia from workpiece in par. 0049).  
	Regarding Claim 2, Yuelai teaches the picking apparatus according to claim 1 (see Claim 1 analysis), comprising: 
	a collision detector configured to detect a collision on the basis of a result of comparison between a subtraction result of the subtractor and a predetermined collision 20threshold value (see at least robot stopping unit compares external force to a threshold and output a stop signal when the calculated value of the external force exceeds the threshold in par. 0050).  
	Regarding Claim 3, Yuelai teaches the picking apparatus according to claim 1 (see Claim 1 analysis), 
	wherein the coefficient includes a first coefficient when the gripper is in a no load state in which the gripper is not gripping the object to be conveyed and a second coefficient when the gripper has a 25load (see at least parameter changing unit changing workpiece parameters according to whether or not the workpiece is held by the robot in par. 0048).  
	Regarding Claim 4, Yuelai teaches the picking apparatus according to claim 1 (see Claim 1 analysis), wherein the coefficient includes a first coefficient when the gripper is in a no load state in which the gripper does not grip the object to be conveyed (see at least changing each workpiece parameter to zero when the workpiece is not held in par. 0048) and
	 a classification correspondence coefficient 5classified in accordance with a mass of the object to be conveyed gripped by the gripper (see at least the mass and center of mass parameter replaced with non-zero parameters once the workpiece is gripped by the robot in par. 0048).  
	Regarding Claim 5, Yuelai teaches the picking apparatus according to claim 4 (see Claim 4 analysis), comprising: 
	an acquirer configured to acquire a mass of the object to be conveyed (see at least parameter changing estimation unit acquiring mass of workpiece from an input device or external  device in par. 0048); and 
	a selector configured to select a coefficient corresponding to a mass acquired by 10the acquirer (see at least the parameter change estimation unit selecting a center of mass and inertia matrix that correspond with the mass of a workpiece in par. 0048).  
	Regarding Claim 8, Yuelai teaches a control apparatus (see at least conveying system 10 in par. 0045 and Fig. 2), comprising: 29 
	a gripper configured to pick and grip an object to be conveyed (see at least hand 27 in par. 0041 and Fig. 1A-1B) ; 
	an arm configured to move the gripper and cause the gripper to convey an object to be conveyed (see at least robot 20 in par. 0041 and Fig. 1A-1B);; 
	a control unit configured to control a picking robot (see at least controller 50 in par. 0045 and Fig. 2),  which includes 
	a detector 5attached to the arm and configured to sense a force applied to the gripper (see at least force sensor 21 detecting a force applied to the robot in par. 0047 and Fig. 1A-1B); and 
	an acquirer configured to acquire a mass of the object to be conveyed, wherein the control unit (see at least parameter changing estimation unit acquiring mass of workpiece from an input device or external device in par. 0048) includes 
	a calculator configured to calculate a gravitational force and an inertial force applied to the gripper when the gripper grips and moves the object to be conveyed using an arithmetic expression including a coefficient 10determined in accordance with a mass of the object to be conveyed (see at least controller calculating force and torque applied to the robot by a gravity force and inertial force applied to the workpiece using workpiece parameters including mass, center of mass, and inertia matrix of workpiece in par. 0048), and 
	a subtractor configured to subtract the mass and the inertial force calculated by the calculator from a force applied to the gripper sensed by the detector (see at least  external force calculation unit determining external force by subtracting force and torque cause by gravity and inertia from workpiece in par. 0049).  
	Regarding Claim 9, Yuelai teaches a non-transitory storage medium storing a program which causes a control 15apparatus. configured to acquire a mass of the object to be conveyed, to control a picking robot (see at least controller being a CPU with programs stored in ROM that control the robot in par. 0045), the picking robot comprising: 
	a gripper configured to pick and grip an object to be conveyed (see at least hand 27 in par. 0041 and Fig. 1A-1B); 
	an arm configured to move the gripper and cause the gripper to convey the 20object to be conveyed(see at least robot 20 in par. 0041 and Fig. 1A-1B); and 
	a detector attached to the arm and configured to sense a force applied to the gripper (see at least force sensor 21 detecting a force applied to the robot in par. 0047 and Fig. 1A-1B), and the program causes the control apparatus to 
	calculate, by using an arithmetic expression including a coefficient determined in accordance with a mass of the object to 25be conveyed, a gravitational force and an inertial force applied to the gripper when the30 gripper grips and moves the object to be conveyed (see at least controller calculating force and torque applied to the robot by a gravity force and inertial force applied to the workpiece using workpiece parameters including mass, center of mass, and inertia matrix of workpiece in par. 0048),  and to 
	subtract the gravitational force and the inertial force from a force applied to the gripper sensed by the detector (see at least  external force calculation unit determining external force by subtracting force and torque cause by gravity and inertia from workpiece in par. 0049).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuelai et al in view of Naitou et al (US 20200298417).
	Regarding Claim 6, Yuelai teaches The picking apparatus according to claim 1 (see Claim 1 analysis) wherein the coefficient includes a gravity calculation coefficient for calculating the gravitational force (see at least mass of workpiece in par. 0048) and an inertial force calculation coefficient for calculating the inertial force (see at least inertia matrix of the workpiece in par. 0048). Yuelai does not appear to explicitly teach the following, but Naitou, as best understood given 112(b) issues above, does teach:
	15the gravity calculation coefficient is determined on the basis of angle data of the arm when the gripper is operated at an extremely low speed (see at least determining the position of the gravity center of the load based on the rotational angle θ1 in par. 0027, note the interpretation is that the  gripper is holding the object and does not move at all relative to the load, which is operating it at a speed of zero)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the picking apparatus taught by Yuelai to incorporate the teachings of Naitou wherein the gravity center of a load carried by a robot gripper is determined based on angle data of the arm when the gripper is operated at no speed relative to the load. The motivation to incorporate the teachings of Naitou would be to determine the center of gravity of a load with the robot in one posture, which avoids the need for a particular motion to be carried out (see par. 0025)
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuelai et al in view of Holyoak et al (US 20200171678).
	Regarding Claim 7, Yuelai teaches the picking apparatus according to claim 1 (see Claim 1 analysis) wherein the coefficient includes a gravity calculation coefficient for calculating the gravitational force (see at least mass of workpiece in par. 0048) and an inertial 20force calculation coefficient for calculating the inertial force (see at least inertia matrix of the workpiece in par. 0048).
	Yuelai does not appear to teach the following, but as best understood given 112(b) issues above, but Holyoak does teach:
	the inertial force calculation coefficient is determined on the basis of acceleration data of the arm when the gripper is subjected to high acceleration/deceleration operation (see at least measuring acceleration to determine physical characteristics like moments and products of inertia of the workpiece in par. 0045).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the picking apparatus taught by Yuelai to incorporate the teachings of Holyoak wherein the moments of inertia of a workpiece are determined based on acceleration data of the manipulator. The motivation to incorporate the teachings of Holyoak would be to decrease the time and increase the accuracy of moment of inertia determination for an assembly or workpiece (see par. 0023).
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schmoor et al (US 20040265110) teaches a multi-axis handling system that determines the gravitational and inertial forces acting on the robot hand from moving the workpiece.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776. The examiner can normally be reached Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.K./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664